—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his contentions that the evidence is legally insufficient to support the conviction of rape in the first degree (Penal Law § 130.35 [1]) (see, People v Gray, 86 NY2d 10, 19) and that County Court erred in failing to give a charge on intoxication (see, People v Powell, 181 AD2d 923, lv denied 80 NY2d 836) and in giving a reasonable doubt charge that failed to convey the proper legal standard (see, People v Ramos, 254 AD2d 13, 14, lv denied 92 NY2d 985). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). We reject defendant’s contention that reversal is required based on prosecutorial misconduct during summation (see, People v Drayton, 270 AD2d 826). The record establishes that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). Finally, the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Steuben County Court, Furfure, J.— Rape, 1st Degree.) Present — Green, J. P., Wisner, Hurlbutt, Kehoe and Lawton, JJ.